DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the amendment filed on January 4, 2022. 
Claims 1-20 are currently pending and have been examined.
This action is made FINAL.
The examiner would like to note that this application is being handled by examiner Christine Huynh.

Response to Amendment
The amendment filed January 4, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Drawings and Specification have overcome each and every objection set forth in the Non-Final Office Action mailed October 4, 2021.

Response to Arguments
Applicant’s arguments, see page 14, with respect to the 35 U.S.C. 101 rejection, have been fully considered and are persuasive.  The 35 U.S.C. 101 of claims 1-20 have been withdrawn. 
Applicant’s arguments, see page 14-15, with respect to the rejection(s) of claim(s) 1-20 under 35 US.C. 103 based on Schmidt, Marsolek, and Durst have been fully considered and but 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 5, 7-11, 13-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 9066464 B2) in view of Marsolek (US 20170205814 A1).
Regarding claims 1-3, 5, 7-11, 13-16, 18, and 20: 
With respect to claim 1, Schmidt teaches: 
determining, by the device, a heading and a travel speed of the paving machine based on the location data
generating, by the device, a non-circular geofence corresponding to an area associated with the paving machine, based on one or more of a number of supply machines in a loading queue or a dimension of a supply machine of the supply machines; (“The characteristics of the mgfmay be determined in accordance with a predetermined scheme. For example, the size and shape of an mgfmay depend upon one or more factors, such as the type of vehicle being tracked and the types of point of interest to be monitored. For example, a mgf for a combine harvester may be of a different size and shape than that of a grain cart.” [column 2, lines 24-30]) 
the non-circular geofence having an anchor point that is disposed at the location of the paving machine; (“In an example embodiment, a moving geofence may be generated by generating a virtual area of predetermined shape about a vehicle's present location. For example, using a determined location of a vehicle as a center point, a circle having a radius r may be generated about the vehicle to define the mgf” [column 2, lines 16-21], “The mgf's may be of various shapes and sizes in accordance with the predetermined scheme employed. For example, the tractor and combine mgf's 712, 714, 722, 724 are of circular shape whereas the grain cart mgf 716 is of square shape” [column 8, lines 15-19]) 
the non-circular geofence being positioned and oriented relative to the paving machine based on the heading and the travel speed of the paving machine; (“In FIG. 7B, the mgf's have moved to new locations in correspondence with the geographical movement of the vehicles in the field 710” [column 8, lines 39-41], “The scheme could take various factors into account in generating the mgf, such as the type of vehicle being 
detecting, by the device, the supply machine using the non-circular geofence; (“the inner mgf's represent the proximity level associated with detecting another vehicle in order to avoid a collision and the outer mgf's represent a proximity level for a weather event. The grain cart 702, however, may have a single mgf 716 generated about its geographic location 706. The mgf's may broadly comprise a geographic area defined about the respective vehicle locations and define a proximity level about the vehicle.” [col. 7, lines 7-15]) 
Schmidt does not teach, but Marsolek teaches receiving, by a device, location data corresponding to a location of a paving machine; (“Control system 52a includes a locating device 70a configured to determine a two- or three-dimensional location of paver 18 with respect to a global or local coordinate system… Locating device 70a uses the positioning signals to determine its own position (e.g., by trilateration) with respect to the coordinate system, which is used to determine the location of the paver 18.” [0028]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Schmidt’s mobile geofence and Marsolek’s paving system in order “to improve timing and spacing of material deliveries to worksite 10 in order to optimize workflow and material utilization” See Marsolek [0100].
While Schmidt does not explicitly teach generating a geofence for a paving machine, Schmidt does teach generating a geofence about a vehicle and using it in combination with vehicles moving materials (“the collision mgf 702 overlaps the mgf 716 of the grain cart 706. In 

With respect to claim 8, Schmidt teaches: 
one or more memories; and one or more processors, communicatively coupled to the one or more memories; (“MGGM 24 comprises a processor (not shown) for executing instructions, such as a predetermined scheme, and a memory (not shown) for storing data and instructions for execution by the processor.” [column 4, lines 39-42]) 
determine a heading of the paving machine
 generate a non-circular geofence corresponding to the paving machine based on one or more of a number of supply machines in a loading queue or a dimension of a supply machine of the supply machines; (“The characteristics of the mgfmay be determined in accordance with a predetermined scheme. For example, the size and shape of an mgfmay depend upon one or more factors, such as the type of vehicle being tracked and the types of point of interest to be monitored. For example, a mgf for a combine harvester may be of a different size and shape than that of a grain cart.” [column 2, lines 24-30])
the non-circular geofence having an anchor point that is disposed at the location of the paving machine; (“In an example embodiment, a moving geofence may be generated by generating a virtual area of predetermined shape about a vehicle's present location. For example, using a determined location of a vehicle as a center point, a circle having a radius r may be generated about the vehicle to define the mgf” [column 2, lines 16-21], “The mgf's may be of various shapes and sizes in accordance with the predetermined scheme employed. For example, the tractor and combine mgf's 712, 714, 722, 724 are of circular shape whereas the grain cart mgf 716 is of square shape” [column 8, lines 15-19])
the non-circular geofence extending from the anchor point in a direction that is based on the heading of the paving machine; (“In FIG. 7B, the mgf's have moved to new locations in correspondence with the geographical movement of the vehicles in the field 710” [column 8, lines 39-41], “The scheme could take various factors into account in generating the mgf, such as the type of vehicle being tracked, the speed of the vehicle, 
detect the supply machine based on the non-circular geofence; (“the inner mgf's represent the proximity level associated with detecting another vehicle in order to avoid a collision and the outer mgf's represent a proximity level for a weather event. The grain cart 702, however, may have a single mgf 716 generated about its geographic location 706. The mgf's may broadly comprise a geographic area defined about the respective vehicle locations and define a proximity level about the vehicle.” [col. 7, lines 7-15]) 
Schmidt does not teach, but Marsolek teaches determine a location of a paving machine; (“Control system 52a includes a locating device 70a configured to determine a two- or three-dimensional location of paver 18 with respect to a global or local coordinate system… Locating device 70a uses the positioning signals to determine its own position (e.g., by trilateration) with respect to the coordinate system, which is used to determine the location of the paver 18.” [0028]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Schmidt’s mobile geofence and Marsolek’s paving system in order “to improve timing and spacing of material deliveries to worksite 10 in order to optimize workflow and material utilization” See Marsolek [0100].
While Schmidt does not explicitly teach generating a geofence for a paving machine, Schmidt does teach generating a geofence about a vehicle and using it in combination with vehicles moving materials (“the collision mgf 702 overlaps the mgf 716 of the grain cart 706. In this case, however, it may be desirable for the two vehicles to be in close proximity, such as for the dumping of grain from the combine into the grain cart… This may assist the operator in 

With respect to claim 15, Schmidt teaches:
determine a heading and a travel speed of the paving machine; (“A location detection device (LDD) 28 may be provided at the vehicle 10 to determine the vehicle's geographic location… LDD 28 is a global positioning system (GPS) receiver capable of determining vehicle geographic locations, heading and speed from various navigation satellites 54” [column 5, lines 25-33])
generate a non-circular geofence corresponding to the paving machine based on one or more of a number of supply machines in a loading queue or a dimension of a supply machine of the supply machines; (“The characteristics of the mgfmay be determined in accordance with a predetermined scheme. For example, the size and shape of an mgfmay depend upon one or more factors, such as the type of vehicle being tracked and the types of point of interest to be monitored. For example, a mgf for a combine harvester may be of a different size and shape than that of a grain cart.” [column 2, lines 24-30])
the non-circular geofence having an anchor point that is disposed at the location of the paving machine; (“In an example embodiment, a moving geofence may be generated by generating a virtual area of predetermined shape about a vehicle's present location. For example, using a determined location of a vehicle as a center point, a circle having a radius r may be generated about the vehicle to define the mgf” [column 2, lines 16-21], “The mgf's may be of various shapes and sizes in accordance with the predetermined scheme employed. For example, the tractor and combine mgf's 712, 714, 722, 724 are of circular shape whereas the grain cart mgf 716 is of square shape” [column 8, lines 15-19])
the non-circular geofence being positioned and oriented relative to the paving machine based on the heading and the travel speed of the paving machine; (“In FIG. 7B, the mgf's have moved to new locations in correspondence with the geographical movement of the vehicles in the field 710” [column 8, lines 39-41], “The scheme could take various factors into account in generating the mgf, such as the type of vehicle being tracked, the speed of the vehicle, the direction of travel of the vehicle, etc. in determining the size and shape of the mgf.” [column 4, lines 47-50])
detect the supply machine based on the non-circular geofence; (“the inner mgf's represent the proximity level associated with detecting another vehicle in order to avoid a collision and the outer mgf's represent a proximity level for a weather event. The grain cart 702, however, may have a single mgf 716 generated about its geographic location defined about the respective vehicle locations and define a proximity level about the vehicle.” [col. 7, lines 7-15])
Schmidt does not teach but Marsolek teaches: 
a frame; a hopper assembly coupled to the frame; and a control unit; “Paver 18 may be a wheeled or tracked machine equipped with a hopper 32 at a front side of paver 18 for storing paving material to be deposited onto work surface 14. Material from hopper 32 is moved via a conveyor system to a rear side of paver 18 where the material is deposited onto work surface 14.” [0018], “Control system 50 includes one or more (e.g., a plurality of) machine control systems, each being configured to gather and process machine data, such as current and historical operating parameters, and allow operators and supervisors to view the data and respond by manipulating current operating parameters.” [0023]) 
determine a location of the paving machine, (“Control system 52a includes a locating device 70a configured to determine a two- or three-dimensional location of paver 18 with respect to a global or local coordinate system… Locating device 70a uses the positioning signals to determine its own position (e.g., by trilateration) with respect to the coordinate system, which is used to determine the location of the paver 18.” [0028])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Schmidt’s mobile geofence and Marsolek’s paving system in order “to improve timing and spacing of material deliveries to worksite 10 in order to optimize workflow and material utilization” See Marsolek [0100].


With respect to claim 2, Schmidt in combination with Marsolek, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Schmidt with Marsolek teaches a mobile geofence and paving system of claim 1. Schmidt further teaches determining the heading of the paving machine based on a change in the location of the paving machine indicated by the location data; (“A location detection device (LDD) 28 may be provided at the vehicle 10 to determine the vehicle's geographic location… LDD 28 is a global positioning system 

With respect to claim 3, Schmidt in combination with Marsolek, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Schmidt with Marsolek teaches a mobile geofence and paving system of claim 1. Schmidt further teaches generating the non-circular geofence to be aligned with one or more of the heading of the paving machine or a direction of a work path of the paving machine; (“FIG. 2 shows an example embodiment of an apparatus for generating a moving geofence about a vehicle location.” [column 1, lines 49-50], “In FIG. 7B, the mgf's have moved to new locations in correspondence with the geographical movement of the vehicles in the field 710” [column 8, lines 39-41], “The scheme could take various factors into account in generating the mgf, such as the type of vehicle being tracked, the speed of the vehicle, the direction of travel of the vehicle, etc. in determining the size and shape of the mgf.” [column 4, lines 47-50]) 

With respect to claims 5 and 18, Schmidt in combination with Marsolek, as shown in the rejection above, discloses the limitations of claims 1 and 15. 
The combination of Schmidt with Marsolek teaches a mobile geofence and paving system of claims 1 and 15. Schmidt further teaches generating the non-circular geofence with a variable length that adjusts based on the travel speed of the paving machine; (“FIG. 2 shows an example embodiment of an apparatus for generating a 

With respect to claims 7 and 14, Schmidt in combination with Marsolek, as shown in the rejection above, discloses the limitations of claims 1 and 8. 
The combination of Schmidt with Marsolek teaches a mobile geofence and paving system of claims 1 and 8. Schmidt does not teach but Marsolek further teaches: 
generating productivity data based on detecting the supply machine; (“GUI 88 includes a graphical object 107 configured to convey one or more supply chain parameters in a clear and simple way. For instance, GUI 88 includes a graphical object 107a indicative of a number of haul trucks 16 that are traveling between plant 30 and worksite 10 with fresh paving material. This information allows supervisors to quickly understand, among other things, whether the supply chain is operating properly, whether pauses in production for lack of material are to be expected, or whether too much fresh material is in queue and is at risk of excessive cooling. A graphical object 107b is configured to identify the truck 16 currently at paver 18 to allow the supervisor to understand which truck 16 in the scheduled queue of truck is currently filling hopper 32
the productivity data including information relating to one or more of an estimated arrival time of the supply machine, an estimated unload time of the supply machine, an estimated wait time of the supply machine, an estimated volume of paving material paved, an estimated volume of paving material remaining, an estimated time of completion, or an estimated number of supply machines remaining; (“The graphical user interface further includes a first graphical object indicative of a spacing between a first transport vehicle and a second transport vehicle as a time or a distance, a second graphical object indicative of a process parameter indicative of one of a material production rate and a material consumption rate, and a third graphical object indicative of an operating parameter of the first or second transport vehicle.” [0010], “For instance, when sensors 72a include a speed sensor configured to generate a signal indicative of the groundspeed of paver 18, control module 78 receives this signal as an input for determining a total amount (e.g., a total volume) of asphalt deposited on work surface 14 over a period of paving time.” [0031]) 

With respect to claim 9, Schmidt in combination with Marsolek, as shown in the rejection above, discloses the limitations of claim 8. 
The combination of Schmidt with Marsolek teaches a mobile geofence and paving system of claim 8. Schmidt further teaches: 
determine a travel speed of the paving machine; (“A location detection device (LDD) 28 may be provided at the vehicle 10 to determine the vehicle's geographic location… LDD 28 is a global positioning system (GPS) receiver capable of determining vehicle 
cause the non-circular geofence to be positioned and oriented based on the heading and the travel speed of the paving machine; (“The scheme could take various factors into account in generating the mgf, such as the type of vehicle being tracked, the speed of the vehicle, the direction of travel of the vehicle, etc. in determining the size and shape of the mgf.” [column 4, lines 47-50]) 

With respect to claim 10, Schmidt in combination with Marsolek, as shown in the rejection above, discloses the limitations of claim 8. 
The combination of Schmidt with Marsolek teaches a mobile geofence and paving system of claim 8. Schmidt further teaches determine the heading of the paving machine based on the location of the paving machine and a work path of the paving machine, the work path being determined based on an associated site plan; (“GUI 88 contains additional or other graphical objects configured to convey information about paver 18 and/or others of machines 12. For example, off-board computer 68 is configured to receive signals indicative of the location and groundspeed of each other machine 12” [0059], “control devices 38 may include machine controls… a steering device 58a for controlling the travel direction of paver 18, and a tool control 60a for controlling one or more tool positions and/or orientations.” [0025], “During a road surfacing operation, it is often a supervisor's responsibility to coordinate a plurality of machines (e.g., machines 12) for performing a paving operation on a worksite (e.g., 

With respect to claim 11, Schmidt in combination with Marsolek, as shown in the rejection above, discloses the limitations of claim 8. 
The combination of Schmidt with Marsolek teaches a mobile geofence and paving system of claim 8. Schmidt further teaches: 
define a length of the non-circular geofence based on one or more of a length of the paving machine or a length of the supply machine; (“The mgf's may be of various shapes and sizes in accordance with the predetermined scheme employed. For example, the tractor and combine mgf's 712, 714, 722, 724 are of circular shape whereas the grain cart mgf 716 is of square shape” [column 8, lines 15-19], “The scheme could take various factors into account in generating the mgf, such as the type of vehicle being tracked, the speed of the vehicle, the direction of travel of the vehicle, etc. in determining the size and shape of the mgf.” [column 4, lines 47-50]) 
define the anchor point to be located within one-half of the length of the non- circular geofence; (“In an example embodiment, a moving geofence may be generated by generating a virtual area of predetermined shape about a vehicle's present location. For example, using a determined location of a vehicle as a center point, a circle having a radius r may be generated about the vehicle to define the mgf.” [column 2, lines 16-21]) 

With respect to claim 16, Schmidt in combination with Marsolek, as shown in the rejection above, discloses the limitations of claim 15. 
The combination of Schmidt with Marsolek teaches a mobile geofence and paving system of claim 15. Schmidt further teaches generate the non-circular geofence to correspond to an area associated with the hopper assembly; (“FIG. 2 shows an example embodiment of an apparatus for generating a moving geofence about a vehicle location.” [column 1, lines 49-50], “The characteristics of the mgfmay be determined in accordance with a predetermined scheme. For example, the size and shape of an mgfmay depend upon one or more factors, Such as the type of vehicle being tracked and the types of point of interest to be monitored. For example, a mgf for a combine harvester may be of a different size and shape than that of a grain cart.” [col. 2 ln 24-30]) 

Claim 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 9066464 B2) in view of Marsolek (US 20170205814 A1) in further view of Durst (US 20100312599 A1).
Regarding claims 13 and 20: 
With respect to claims 13 and 20, Schmidt in combination with Marsolek, as shown in the rejection above, discloses the limitations of claims 8 and 15. 
The combination of Schmidt with Marsolek teaches a mobile geofence and paving system of claims 8 and 15. Schmidt further teaches generate based on detecting the supply machine, one or more of an event or a notification corresponding to a state of the supply machine; (“it may be desirable for the two vehicles to be in close proximity, such as for the dumping of grain from the combine into the grain cart, an alert message may be displayed such as "ATTENTION: Grain Cart Near." This may assist the operator in determining that a grain cart is nearby for possible off load of grain collected by the combine.” [column 9, lines 39-47]) 
Schmidt does not teach but Durst teaches the state of the supply machine including information relating to one or more of a time the supply machine entered the non-circular geofence or a time the supply machine exited the non-circular geofence; (“interface control module 18 need not necessarily directly harvest data from sensing devices, and may instead gather machine sensor or state information from one or more electronic control modules on machine 12 that help manage operation of machine 12” [0022],  “As shown in the example of FIG. 1, machine 12 is represented on digital map 10, and is not presently inside or at the perimeter of any of the geo-fences 14. This information may be reported to a worksite manager and/or machine operator and may be useful in helping to assess the productivity of the machine. “[0015], “The number of times that a particular machine left geo-fence area "B" and then subsequently entered geo-fence area "C" may be measured to determine the productivity of the machine. For example, the payload carried by the machine for each trip may be measured from the machine and stored, to compute the total amount of material moved by the machine. Data from more than one machine may be aggregated to determine the total material amount moved.” [0034]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Schmidt’s mobile geofence .

Allowable Subject Matter
Claims 4,6,12,17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art of record references taken either together or in combination with the prior art of record disclose a method, or system including the further instructions:
Regarding claims 4 and 17:
generating the non-circular geofence with a length configured to detect a plurality of supply machines in the loading queue relative to the paving machine.
Regarding claims 6, 12, and 19: 
determining that the supply machine is in the loading queue and available for supplying paving material to the paving machine based on that the supply machine entered the non-circular geofence; or determining that the supply machine has completed supplying paving material to the paving machine based on that the supply machine exited the non- circular geofence.
in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicants’ invention defines over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Ha et al. (US 10853748 B2) is pertinent because (“moving dump zones may be automatically defined by a location of a machine that processes a load (e.g., a bulldozer, a paver, a steamroller, and/or the like). In such implementations, the management platform may track the location of the processing machine (e.g., via a user device associated with the processing machine), and may assign a moving dump zone to the location of the processing machine… the user interface may automatically provide, as the moving dump zone, a circle with a predetermined radius and a center representing the location of the processing machine. The site foreman may utilize the finger or the stylus with the user interface to edit the predetermined radius of the circle, to edit a center of the circle, to change the circle to another shape (e.g., a multi-polygon) as shown in FIG. 3, and/or the like. The circle or the multi-polygon may provide a geographical boundary or a geo-fence that represents the moving dump zone.” (17)) which pertains to using a non-circular geofence to track construction equipment in a worksite. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662           

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662